Citation Nr: 1719641	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy, right lower extremity, prior to November 30, 2012, and in excess of 20 percent from November 30, 2012.

2.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy, left lower extremity, prior to November 30, 2012, and in excess of 20 percent from November 30, 2012.

3.  Entitlement to a rating in excess of 30 percent for diabetic peripheral neuropathy, right upper extremity, prior to May 7, 2014, and in excess of 40 percent from May 7, 2014.

4.  Entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy, left upper extremity, prior to May 7, 2014, and in excess of 30 percent from May 7, 2014.

5.  Entitlement to higher ratings for the service-connected non-obstruction coronary artery disease (CAD), rated as 10 percent disabling from September 25, 2006, 30 percent disabling from March 1, 2015, and 60 percent disabling from September 16, 2015.  .

6.  Entitlement to an effective date earlier than April 27, 2012, for service connection for diabetic peripheral neuropathy, right upper extremity.

7.  Entitlement to an effective date earlier than April 27, 2012, for service connection for diabetic peripheral neuropathy left upper extremity.

8.  Entitlement to service connection for peripheral vascular disease (PVD).

9.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

10.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

11.  Entitlement to an effective date earlier than December 2, 1011, for service connection for diabetic peripheral neuropathy, right lower extremity.

12.  Entitlement to an effective date earlier than December 2, 2011, for service connection for diabetic peripheral neuropathy, left lower extremity.

13.  Entitlement to an effective date earlier than August 31, 2012, for a 50 percent rating for PTSD.

14.  Entitlement to an effective date earlier than February 22, 2013, for the grant of service connection for polyuria, claimed as secondary to service-connected diabetes mellitus.

15.  Entitlement to service connection for balance problems, claimed as secondary to service-connected diabetes mellitus.

16.  Entitlement to service connection for chronic fatigue, claimed as secondary to service-connected diabetes mellitus.

17.  Entitlement to service connection for morbid obesity/weight gain, claimed as secondary to service-connected diabetes mellitus.

18.  Entitlement to service connection for a back disability, claimed as secondary to service-connected diabetes mellitus.

19.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for major depression, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2011, March 2012, July 2012, January 2013 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In a March 2015 decision, the Board dismissed the issue of entitlement to a disability rating in excess of 50 percent for the service-connected PTSD in response to the Veteran's request to withdraw that issue from appellate status.  The remaining issues on appeal at that time were remanded to the Agency of Original Jurisdiction (AOJ) for additional development of the record.  

Following the Board's March 2015 remand, the RO issued May 2015 and December 2015 and January 2017 rating decisions.  Collectively, the May 2015 and December 2015 rating decisions granted a temporary total rating for the service-connected coronary artery disease (CAD) from November 24, 2014 until March 1, 2015; assigned a 30 percent rating for the CAD from March 1, 2105 to September 15, 2015; and, assigned a 60 percent rating from September 16, 2015 onward.  Accordingly, the issue on the cover page has been modified to reflect these increases.

The May 2015 rating decision also granted entitlement to special monthly compensation (SMC) based on housebound criteria from April 21, 2014 to March 1, 2015; granted service connection for coronary artery bypass scar and assigned an initial noncompensable rating effective from November 24, 2014; reduced the previously assigned 20 percent rating for the service-connected 3rd cranial nerve palsy, left eye, to 0 percent (noncompensable), effective from April 1, 2015; and, denied service connection for ocular problems.  

Also, before the case was returned to the Board on appeal, the RO granted service connection for atrial fibrillation status post pacemaker in a December 2015 rating decision.  Accordingly, the issue of service-connection for angina (also claimed as atrial fibrillation) is granted in full and therefore no longer in appellate status or before the Board at this time.  

In the January 2017 rating decision, the RO granted an increased rating to 20 percent for the service-connected coronary bypass scar, effective from September 16, 2015; and, granted service connection for 6 additional scars associated with the coronary artery bypass and collectively assigned them a noncompensable rating.  Finally, the January 2017 rating decision granted service connection for diabetic retinopathy.

In a January 2017 Statement of the Case (SOC), the RO addressed the issues of entitlement to a disability rating in excess of 20 percent for the service-connected coronary bypass scar, entitlement to a compensable evaluation for the other 6 scars associated with the coronary bypass, entitlement to SMC beyond March 1, 2015; and, the propriety of the reduction from 20 percent to 0 for the service-connected third cranial nerve palsy.  The Veteran's VA Form 9 with regard to these four issues was received in February 2017.  A review of the record, however, shows that there continues to be ongoing development with regard to these issues, and it would be premature for the Board to address them at this juncture.  

Finally, the Board notes that a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was denied in a January 2013 rating decision.  This issue was addressed in a November 2013 Statement of the Case (SOC), along with the issues of entitlement to an earlier effective date for the assignment of a 50 percent rating for the service-connected PTSD, and entitlement to a disability rating in excess of 50 percent for the service-connected PTSD.  However, in the Veteran's December 2013 VA Form 9, substantive appeal to the Board, he specifically indicated that he was only appealing to the Board the issues of entitlement to a rating in excess of 50 percent for the service-connected PTSD and entitlement to an earlier effective date for the assignment of the 50 percent rating.  Accordingly, the Veteran did not appeal the TDIU issue to the Board.  Although a TDIU claim is reasonably raised by the record as part of an increased rating claim when the Veteran claims unemployability due to service-connected disabilities, the Veteran subsequently withdrew his appeal as to the issue of entitlement to a disability rating in excess of 50 percent for the service-connected PTSD.  Furthermore, the increased rating claims currently on appeal with regard to peripheral neuropathy and CAD were also on appeal at the time the Veteran chose not to appeal the TDIU issue, and no additional increased rating claims are currently in appellate status and before the Board at this time.  Finally, the Veteran's combined schedular rating has been 100 percent since February 22, 2013, and he has not specifically alleged that he is unemployable due to a single service-connected disability.  Accordingly, a TDIU claim is likewise not raised by the record in the context of a claim for additional compensation via a special monthly compensation at the housebound rate at this time.  Accordingly, the TDIU issue has neither been reasonably re-raised by the record as part of an increased rating claim, nor specifically claimed by the Veteran since it was last adjudicated in the November 2013 SOC.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue(s) of entitlement to service connection for hypertension, and entitlement to higher ratings for the service-connected CAD, rated as 10 percent disabling from September 25, 2006, 30 percent disabling from March 1, 2015, and 60 percent disabling from September 16, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2005 decision, the Board denied entitlement to service connection for major depression based on a finding that his depression was unrelated to service.  

2.  Evidence received since the September 2005 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for major depression, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for major depression.  

3.  The Veteran's major depression cannot be satisfactorily disassociated from his PTSD.  

4.  In an August 2007 decision, the Board denied entitlement to service connection for OSA based on a finding that his OSA was unrelated to service.  

5.  Evidence received since the August 2007 Board decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for OSA, it is cumulative and redundant of evidence already of record, and does not raise a reasonable possibility of substantiating the claim of service connection for OSA.  

6.  The Veteran does not have peripheral vascular disease (PVD).  

7.  The Veteran's obesity is not a disability for VA compensation purposes.  

8.  The Veteran's back pain/strain, is more likely than not secondary to his obesity.  

9.  The Veteran's dizziness is a symptom of the Veteran's service-connected diabetes, and not a separate service-connected disability.  

10.  The Veteran's chronic fatigue is a symptom of the Veteran's poorly controlled service-connected diabetes; it is less likely than not that the Veteran has a separate disability of chronic fatigue syndrome.  

11.  For the period covered by this claim prior to November 30, 2012, the Veteran's diabetic peripheral neuropathy (PN) of the bilateral lower extremities (BLEs) has been manifested by a disability picture that more nearly approximates no more than mild incomplete paralysis of the sciatic nerve with symptoms of pain, paresthesias and/or dysesthesias, and numbness.  

12.  For the period covered by this claim from November 30, 2012 onward, the Veteran's diabetic PN of the BLEs has been manifested by a disability picture that more nearly approximates no more than moderately severe incomplete paralysis of the sciatic nerve with symptoms of pain, paresthesias and/or dysesthesias, and numbness.  

13.  For the period covered by this claim prior to May 7, 2014, the Veteran's diabetic PN of the bilateral upper extremities (BUEs) has been manifested by a disability picture that more nearly approximates no more than moderate incomplete paralysis of the median nerve with symptoms of pain, paresthesias and/or dysesthesias, and numbness.  

14.  For the period covered by this claim from May 7, 2014 onward, the Veteran's diabetic PN of the BUEs has been manifested by a disability picture that more nearly approximates no more than moderate incomplete paralysis of all radicular groups with symptoms of pain, paresthesias and/or dysesthesias, and numbness.  

15.  On May 2, 2011, the RO received the Veteran's claim of service connection for a disability of the legs, manifested by cold and a pin sensation, which was incorrectly interpreted by the RO to be a claim of service connection for PVD, but which can reasonably be interpreted to be an informal claim of service connection for diabetic peripheral neuropathy (PN) of the bilateral lower extremities (BLEs).  

16.  The Veteran's formal claim of service connection for diabetic PN was received on December 2, 2011; a March 2012 VA examiner diagnosed PN of the BLEs; and, a March 2012 rating decision granted service connection for PN of the BLEs effective from December 2, 2011.  

17.  On April 27, 2012, the RO received the Veteran's claim for service connection for PN of the BUEs, which was subsequently diagnosed at a July 2012 VA examination; and a November 2012 rating decision granted service connection for PN of the BUEs, effective from April 27, 2012.

18.  In an unappealed May 1970 rating decision, the RO denied service connection for urinary urgency/frequency, claimed as enuresis.  

19.  February 22, 2013 is the first contact from the Veteran that could be construed as a claim to reopen the previously denied claim of service connection for urinary frequency and urge incontinence since the May 1970 rating decision became final.  

20.  In an October 2013 rating decision, the RO granted service connection for polyuria (claimed as urinary frequency and urge incontinence), effective from February 22, 2013.  

21.  In an April 2008 decision, the Board denied entitlement to a disability rating in excess of 30 percent for the service-connected PTSD from March 20, 2007 onward; and, in a March 2011 decision, the Board granted an initial disability rating of 30 percent for the service-connected PTSD from November 20, 2003 and prior to March 20, 2007.  

22.  The first communication since the March 2011 Board decision that could be construed as a claim for an increased rating for the service-connected PTSD is a VA Form 21-8940, Application for Increased Compensation based on Unemployability, received on August 31, 2012.  

23.  In a January 2013 rating decision, the RO granted an increased rating to 50 percent for the service-connected PTSD, effective from August 31, 2012, the date of claim; an increase in disability is not factually ascertainable within the one-year prior to August 31, 2012.  


CONCLUSIONS OF LAW

1.  The September 2005 Board decision denying service connection for major depression is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

2.  New and material evidence has been received sufficient to reopen the claim of service connection for major depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The August 2007 Board decision denying service connection for OSA is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

4.  New and material evidence has not been received sufficient to reopen the claim of service connection for OSA.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  Major depression is proximately due to the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).

6.  Peripheral vascular disease was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).

7.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016); VAOPGCPREC 1-2017.

8.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016); VAOPGCPREC 1-2017.

9.  A disability manifested by dizziness, separate and apart from the symptoms associated with the Veteran's other service-connected disabilities, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).

10.  A disability manifested by chronic fatigue, separate and apart from the symptoms associated with the Veteran's other service-connected disabilities, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).

11.  The criteria for ratings in excess of 10 percent prior to November 30, 2012, for the PN of the right lower extremity and left lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2016).

12.  The criteria for the assignment of 40 percent ratings from November 30, 2012 onward, for the PN of the left lower extremity and right lower extremity have been more nearly approximated; the criteria for ratings in excess of 40 percent are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2016).

13.  The criteria for a rating in excess of 30 percent prior to May 7, 2014, and in excess of 40 percent from May 7, 2014 onward, for the PN of the right upper extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8713 (2016).

14.  The criteria for a rating in excess of 20 percent prior to May 7, 2014, and in excess of 30 percent from May 7, 2014 onward, for the PN of the left upper extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a , Diagnostic Code 8713 (2016).

15.  The criteria for entitlement to an effective date of May 2, 2011, but not earlier, for the grant of service connection for PN of the BLEs have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).

16.  The criteria for entitlement to an effective date prior to April 27, 2012 for the grant of service connection for PN of the BUEs have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).

17.  The RO's May 1970 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

18.  The criteria for entitlement to an effective date prior to February 22, 2013 for the grant of service connection for polyuria have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).

19.  The Board's June 2008 and March 2011 decisions, which, collectively, granted an initial 30 percent rating for the service-connected PTSD effective from November 20, 2003, are final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

20.  The criteria for entitlement to an effective date prior to August 31, 2012 for the increased rating to 50 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in July 2011, December 2011, January 2012, May 2012, September 2012, February 2013 and May 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  Likewise, correspondence dated in October 2011 and May 2013 notified the Veteran that his claims for OSA and urinary frequency (previously claimed as enuresis), respectively, were previously denied.  These letters notified the Veteran of why these claims were denied and that he needed to submit new and material evidence to reopen those claims.  

It alleged that the above notice was less than adequate.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.  In this case, the Veteran was afforded VA examinations where appropriate - where a medical opinion was necessary to decide the claim.  The examinations are adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

This case was previously remanded in March 2015 for further development.  All development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Pertinent records were obtained, to the extent possible.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.


II.  New and Material Evidence - Major Depression & OSA

In a May 1970 rating decision, the RO denied a claim of service connection for a nervous disorder based on a finding of no current disability.  The Veteran did not appeal that determination.  

In a September 2005 decision, the Board denied entitlement to service connection for major depression based on a finding that his depression was unrelated to service.  

In an August 2007 decision, the Board denied entitlement to service connection for OSA based on a finding that it was unrelated to service.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  Board decisions are final when issued, unless the Board Chairman orders reconsideration. 38 C.F.R. § 20.1100(a) (2016).  Reconsideration of the September 2005 and August 2007 Board decisions has not been ordered.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  The September 2005 and August 2007 Board decisions are final.  38 C.F.R. § 20.1103 (2016).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Major Depression

The relevant evidence of record at the time of the Board's September 2005 decision which denied service connection for major depression included service treatment records, VA examinations, VA hospital summaries, and outpatient treatment records dating back to 1969.  

The Veteran reported nervous trouble and depression at the time of entry into service, as well as at his discharge examination in October 1969, there was no diagnosis of any psychiatric disorder at that time.  Likewise, an April 1970 VA examination revealed no psychiatric diagnosis.  

Records from 1997 and 1998 note reports of depression, as well as PTSD symptoms, with a possible connection between the two.  In March 1998, the assessment included recurrent major depression possibly related to mild PTSD.  Other VA outpatient records from September through January 2004 note reports of depression and a diagnosis of recurrent major depression with anxiety and PTSD.  

A VA examiner in February 2004 opined that the Veteran's diagnosis of major depression was not related to his active duty.  

Since the September 2005 Board decision, additional evidence has been associated with the claims file, including a June 2006 rating decision granting of service connection for PTSD, as well as additional outpatient treatment noting symptoms of depression in relation to his PTSD.  This evidence is new and material because it raises the possibility that the Veteran has a diagnosis of major depression that could be secondary to a service-connected disability.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for major depressive disorder.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

OSA

The relevant records at the time of the August 2007 Board decision which denied service connection for OSA included findings from a 2003 sleep study which were consistent with sleep apnea.  Following that study, the Veteran was put on continuous positive airway pressure (CPAP).  A VA examiner in December 2005 noted the Veteran's assertions that exposure to chemicals, dust, and other toxic substances in service aggravated his breathing problems, which he believed was related to his sleep apnea.  However, the VA examiner concluded that the Veteran's respiratory condition was related to allergies and was not related to his sleep apnea.  The examiner further opined that the Veteran's sleep apnea was not aggravated in service.  

Since the August 2007 Board decision, additional evidence has been associated with the claims file, including an August 2011 respiratory examination.  This examination notes that the Veteran had shortness of breath, which the examiner attributed to a restrictive lung disease, which was objectively demonstrated on pulmonary function testing (PFTs).  The examiner also noted that some level of granulomatous disease with atelectasis was noted on a 2005 chest x-ray.  The examiner noted that the Veteran reported a twenty-year history of shortness of breath, and that his complaints in 2003 led to his diagnosis of sleep apnea, but that the shortness of breath was either related to lung disease or his ischemic heart disease.  

Other records show a continued diagnosis and treatment for OSA.  

While the August 2011 examination report and treatment records are new, they are not material.  It does not include any competent evidence that cures the prior evidentiary defect.  

Rather, the evidence is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim.  It duplicates evidence previously of record, and, in fact, weighs against the claim.  It therefore does not raise a reasonable possibility of substantiating the claim.  The new evidence does not provide any competent evidence that would suggest a relationship between the Veteran's OSA and service, including a service-connected disability.  The evidence does not have any bearing on a nexus between any current OSA and service.  

Evidence submitted since the Board's August 2007 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for OSA.  New and material evidence has not been received since the August 2007 decision; thus, the previously denied claim of service connection for OSA is not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.






III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1131; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.


Major Depression

The Veteran asserts that, in addition to his service-connected PTSD, a separate grant of service connection is warranted for major depressive disorder.  

A VA examiner in December 2006 indicated that the Veteran had a diagnosis of PTSD, and depression not otherwise specified.  The examiner opined that, "The depression has a different clinical course and is not related to the course of the posttraumatic stress disorder."  He further noted, "They both caused independent impairment in his overall functioning."  

Additionally, as noted above, there is also medical evidence suggesting that the Veteran's depression cannot be disassociated from the PTSD, irrespective of a "different clinical course."  For example, records from 1997 and 1998 note reports of depression, as well as PTSD symptoms, with a possible connection between the two.  In March 1998, the Veteran traced his depression back to service.  A March 1998 psychiatric assessment included recurrent major depression possibly related to mild PTSD.  An April 1998 psychiatric progress note indicates an assessment of PTSD with accompanying depressive symptomatology.  A June 1998 notation indicates that the Veteran had apparently been dysthymic for most of his adult life.  Other VA outpatient records from September through January 2004 note reports of depression and a diagnosis of recurrent major depression with anxiety and PTSD.  

In summary, the December 2006 examiner opined that the Veteran's PTSD was a separate disability from his PTSD; yet, the other evidence of record shows that these disabilities cannot be satisfactorily disassociated from one another.  

Accordingly, and with resolution of any doubt in the Veteran's favor, the Board finds that service connection for major depressive disorder is warranted.  





PVD

On May 2, 2011, the RO received the Veteran's claim of service connection for a disability of the legs, manifested by cold and a pin sensation.  The RO interpreted that claim to be a claim of service connection for PVD.  

However, private treatment records from September 2011 show that objective testing did not reveal a diagnosis of PVD.  The Veteran underwent an arterial duplex lower examination in September 2011 and this testing revealed no evidence of peripheral vascular disease.  No further follow up was recommended unless it was clinically indicated.  

Following this, in December 2011, the Veteran claimed service connection for diabetic peripheral neuropathy.  A March 2012 VA peripheral nerves examination indicates that the Veteran had diabetic peripheral neuropathy.  Symptoms of this disability, as reported by the Veteran, and confirmed by the examiner, included lower extremity paresthesias, tingling, numbness, and intermittent burning sensations.  

The above medical evidence suggests that the Veteran's May 2011 claim of service connection for a disability of the legs, manifested by cold and a pin sensation can reasonably be construed as a claim for diabetic peripheral neuropathy, and not a claim of service connection for PVD.  Additionally, this would be consistent with the private treatment records from 2011 which were negative for a diagnosis of PVD.  Moreover, service connection for diabetic peripheral neuropathy was subsequently granted.  In other words, the symptoms claimed in May 2011, which were initially interpreted as stemming from PVD, were ultimately found to be related to service-connected diabetic peripheral neuropathy.  

As there exists no additional evidence suggesting a diagnosis of PVD, the claim of service connection for PVD must be denied.  Under 38 U.S.C.A. § 1110, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Obesity

The Veteran asserts that service connection for obesity is warranted as secondary to his service-connected diabetes and the medication for his diabetes.  

VA's Office of General Counsel recently held that obesity is not considered a disease or injury under VA's laws and regulations and may not be service connected on a direct or secondary basis.  See VAOPGCPREC 1-2017.  The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104 (c).  Consequently, the Board concludes the Veteran's claim of service connection for obesity must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Back Strain/Pain, Balance Problems, Chronic Fatigue

The Veteran also claims service connection for balance problems and back strain/pain, secondary to his obesity.  As noted above, obesity is not a disability for VA compensation purposes.  Accordingly, secondary service-connection for conditions or symptoms due to obesity may not be service-connected on a secondary basis.  

A VA examiner in April 2013 opined that the Veteran's back strain was more likely than not secondary to his obesity.  The examiner noted that the Veteran was significantly obese prior to the onset of his diabetes.  That notwithstanding, the Veteran maintains that he gained significant weight when he was prescribed Avandia in 2003; however, the examiner noted that medical literature indicates that weight gain due to Avandia is caused by fluid retention, which was not shown on examination, which is consistent with the finding that the Veteran had not used Avandia recently.  

Accordingly, service connection for a back disability is not warranted, as the competent evidence of record shows that the back problems are secondary to obesity, which is not considered a disability for VA purposes.  

Regarding balance problems, a VA examiner in April 2013 opined that the Veteran's dizziness is most likely secondary to non-compliance with respect to diabetes.  The examiner indicated that dizziness is a common complaint in persons with diabetes and may be caused by low blood sugar (hypoglycemia), high blood pressure (hyperglycemia), or autonomic dysfunction.  The examiner opined that the dizziness was most likely secondary to hyperglycemia (non-compliance), and that dizziness was a good indicator of glucose metabolism alterations.  A separate vestibular disorder was not diagnosed.  

The April 2013 examiner also indicated that the Veteran's fatigue was multifactorial, and most likely due to sleep apnea, very significant obesity, atrial fibrillation, age, hypertension, and poor compliance of treatment of diabetes.  However, that examiner also indicated that the Veteran had a diagnosis of chronic fatigue syndrome secondary to poorly controlled diabetes.  

Because the April 2013 examiner's findings appeared to be contradictory, another opinion was obtained for clarification.  A VA examiner in May 2013 clarified that the Veteran's fatigue was a symptom of his uncontrolled diabetes mellitus; and, that it was less likely than not that he had a diagnosis of chronic fatigue syndrome.  

Accordingly, neither the Veteran's dizziness nor fatigue would not be compensable if separately rated, and the criteria for rating diabetes specifically notes that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Moreover, the examiner specifically noted that these symptoms were due to noncompliance with diet and medication; which implies that they could potentially be avoided if the Veteran was compliant with diet and medications.  

Accordingly, service connection for a disabilities manifested by fatigue and/or dizziness is not warranted.  


IV.  Increased Ratings - Peripheral Neuropathy

The Veteran seeks increased ratings for the service-connected PN of the BLEs and BUEs.  Currently, the PN of the right lower extremity is rated as 10 percent disabling prior to November 30, 2012, and rated as 20 percent disabling from November 30, 2012 onward.  The same ratings are assigned for the PN of the left lower extremity.  

The PN of the right upper extremity is rated as 30 percent disabling prior to May 7, 2014, and rated as 40 percent disabling from May 7, 2014 onward.  The PN of the left upper extremity is rated as 20 percent prior to May 7, 2014, and 30 percent from May 7, 2014.  The Veteran is right hand dominant.  

Neurological conditions are rated pursuant to 38 C.F.R. § 4.124a.  A rating is assigned based on the particular nerve involved and whether the disability is manifested by neuritis, neuralgia and/or incomplete or complete paralysis of the particular nerve involved.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

38 C.F.R. § 4.123 (2016) provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016). 

38 C.F.R. § 4.124 (2016) provides that neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.

The Veteran's lower extremity diabetic peripheral neuropathy is rated under Diagnostic Code 8520, which provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20 and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the relevant nerve; where the foot dangles and drops, with no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a , Diagnostic Code 8520.

The Veteran's upper extremity diabetic PN was initially rated under Diagnostic Code 8515, which provides ratings for paralysis of the median nerve.  The record shows that the Veteran is right-handed.  Therefore, for the right upper extremity, Diagnostic Code 8515 provides 10, 30, and 50 percent, respectively, for mild, moderate, and severe incomplete paralysis of the median nerve.  A rating of 70 percent is warranted for complete paralysis.  For the left upper extremity, Diagnostic Code 8515 provides 10, 20, and 40 percent, respectively, for mild, moderate, and severe incomplete paralysis of the median nerve.  A rating of 60 percent is warranted for complete paralysis.

Beginning on May 7, 2014, the Veteran's upper extremity diabetic PN is rated pursuant to Diagnostic Code 8713 for neuralgia of the upper radicular group.  

Diagnostic Code 8713 (neuralgia of all radicular groups) provides 20, 40, and 70 percent, respectively, for mild, moderate, and severe incomplete paralysis of the effected nerve.  A rating of 90 percent is warranted for complete paralysis.  For the left upper extremity, Diagnostic Code 8713 provides 20, 30, and 60 percent, respectively, for mild, moderate, and severe incomplete paralysis of the effected nerve.  A rating of 80 percent is warranted for complete paralysis.

Although it is unclear why the RO began rating the Veteran's PN of the BUEs under Diagnostic Code 8713 (for all radicular groups), as opposed to under Diagnostic Code 8510 (for the upper radicular group), the result is the same, as the rating for moderate incomplete paralysis under either code is the same (40 percent for the major/dominant arm, and 30 percent for the minor/nondominant arm).  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating diseases of the nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."


Bilateral Lower Extremities (BLEs)

According to a March 2012 VA examination, the Veteran reported pain, numbness, and tingling in his lower extremities.  The examiner indicated that the Veteran had mild intermittent pain of the BLEs, moderate paresthesias and/or dysesthesias, and mild numbness.  The Veteran had decreased sensation of both knees, both ankles, both feet, and the toes of both feet.  The examiner described the overall disability as being mild in each lower extremity.  

A VA examination in November 2012 shows that the Veteran's BLE PN had worsened.  Although the Veteran's pain remained mild in degree, the examination report shows that the Veteran's paresthesias and/or dysesthesias and numbness were both moderate in degree, bilaterally.  

Moreover, the Veteran reported the same symptoms at a VA March 2014 examination, and the examiner opined that the Veteran had moderate pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  

Deep tendon reflexes were decreased in the knees, ankles, feet, and toes, bilaterally.  

The examiner opined that the Veteran's overall disability was moderate in degree.  

However, the record shows that, more recently, the Veteran has fallen and has balance problems associated with his diabetes, which could very well, at least in part, be caused by the incomplete paralysis.  Given this finding, the Board must resolve doubt and find that the overall disability picture with regard to the PN of the BLEs more nearly approximates that of a moderately severe degree, and that such severity is shown since the November 2012 VA examination.  

Prior to the November 2012 VA examination, the Veteran's PN of the BLEs was no more than mild in degree, with regard to pain, paresthesias, and numbness.  However, the condition was clearly worse at the time of the November 2012 examination.  

However, at no time has there been severe incomplete paralysis of either lower extremity.  The VA examination in March 2014 specifically notes that atrophy is not present, which is a symptom associated with severe incomplete paralysis.  The Veteran can still walk and has definite feeling in his lower extremities.  

Accordingly, an increased rating prior to November 30, 2012 is not warranted as the preponderance of the evidence is against the claim; however, and in resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent rating, but no higher, for the PN of the right lower extremity and the PN of the left lower extremity from November 30, 2012 onward, have been more nearly approximated.  

Bilateral Upper Extremities (BUEs)

At a June 2012 VA examination, the Veteran reported bilateral upper extremity paresthesias, tingling, and decreased sensation, as well as occasional burning as affecting the fingers and hands.  The examiner noted mild intermittent pain, mild paresthesias and/or dysthesias, and mild numbness.  Deep tendon reflexes were decreased at the triceps, brachioradialis, hand, and fingers.  The examiner concluded that the Veteran had bilateral mild incomplete paralysis of the upper extremities.  

Similar findings were indicated at the November 2012 VA examination.

As noted above, the RO rated the Veteran's PN of the BUE's prior to May 7, 2014 under 38 C.F.R. § 4.124(a), Diagnostic Code 8515 which governs paralysis of the median nerve.  Under that code, moderate incomplete paralysis of the median nerve warrants a 30 percent rating for the major arm and a 20 percent rating for the minor arm.  Although the VA examiner in June 2012 and November 2012 indicated that the Veteran's overall disability with respect to the PN of the BUEs was mild in degree, the Board will not disturb the rating currently assigned.  

At a May 2014 VA examination, the Veteran's PN of the BUEs is shown to be moderate in degree, with respect to pain, paresthesias and/or dysesthesias, and numbness.  Additionally, deep tendon reflexes were decreased in both biceps, both triceps, both brachioradialis, inner and outer forearms, hands, and fingers, bilaterally.  Significantly, the examiner indicated that the Veteran had moderate incomplete paralysis of both the median nerve and the ulnar nerve.  

Consequently, the RO determined that the Veteran's PN of the BUEs was more appropriately rated under Diagnostic Code 8713 for neuralgia of all radicular groups.  Under that code, moderate incomplete paralysis of all radicular groups warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  

Although the Board finds that the Veteran's PN of the BUEs is more appropriately rated under Diagnostic Code 8510 based on incomplete paralysis of the upper radicular group (given that separate ratings are assigned for the PN of the BLEs), the outcome is the same regardless of whether the disability is rated under Diagnostic Code 8713 or 8510.  Under both codes, moderate disability warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  

Moderate disability with respect to the PN of the upper extremities is first demonstrated at the May 7, 2014 VA examination.  Accordingly, the higher, 40 percent and 30 percent ratings for the upper right extremity and the upper left extremity, respectively, are not warranted prior to May 7, 2014.  

Additionally, higher ratings than those currently assigned for the PN of the right upper extremity and the left upper extremity are not warranted at any time covered by this claim from May 7, 2014 onward, as the evidence of record has never shown complete paralysis of the upper radicular group.  


V.  Effective Dates

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110 (a).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of the receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  

When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400 (q).  If new and material evidence other than service department records is received within the appeal period or prior to appellate decision, the effective date will be as thought the former decision had not been rendered.  

For increased rating claims, an earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015).

Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014).  But see 38 C.F.R. § 3.1 (p) (2015) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696  (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

[In other words, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.]

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a).

Also, under former 38 C.F.R. § 3.157 (a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157 (b) (2014).

The Court has held that once a rating decision which establishes an effective date becomes final, such a decision can only be revised if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Court has stressed that any other result would vitiate the rule of finality, thereby recognizing that freestanding claims for earlier effective dates are impermissible.  Id. 

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2015).  Final Board decisions are not subject to review except as provided by statute, such as appeal to the Court or review based upon a CUE motion.  38 C.F.R. §§ 20.1100(b), 20.1400 (2015).

In asserting a claim of CUE, a claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

In this case, the Veteran asserts that earlier effective dates are warranted for the grants of service connection for PN of the BLE's (effective from December 2, 2011), PN of the BUEs (effective from April 27, 2012), and polyuria (effective from February 22, 2013).  

The Veteran also asserts that an effective date prior to August 31, 2012 is warranted for the increased rating to 50 percent for the service-connected PTSD.


Peripheral Neuropathy (PN) of the Bilateral Upper Extremities (BUEs)

The Veteran's initial claim of service connection for PN of the BUEs was received at the RO on April 27, 2012.  A June 2012 VA examiner noted a diagnosis of peripheral neuropathy of the bilateral upper extremities.  Following that initial diagnosis, service connection for PN of the BUEs was granted, effective from April 27, 2012, the date of claim.  

Based on the foregoing, the earliest possible effective date for the grant of service connection for PN of the BUEs is the date of claim, which is August 27, 2012.  Accordingly, an effective date prior to that date is not warranted.  

The Board notes that the Veteran filed a claim for diabetic peripheral neuropathy that was received at the RO in December 2011; however, the Veteran did not specify whether the claim was for upper extremities, lower extremities, or both.  The Board finds that this claim cannot be construed as an informal claim of service connection for diabetic peripheral neuropathy of the upper extremities because a March 2012 VA examination indicates that the Veteran did not report PN symptoms in the upper extremities at that time.  

Moreover, even if the Board were to construe the December 2011 correspondence as a claim for PN of all four extremities, entitlement to service connection for PN of the BUEs did not arise until sometime after the March 2012 VA examination given that no PN of the upper extremities was diagnosed or reported at that time.  Accordingly, therefore, the proper effective date would not be earlier than April 27, 2012 because the law states that the proper effective date is the latter of the date of claim or the date entitlement arose.  

For the reasons set forth above, an effective date prior to April 27, 2012 is not warranted for the grant of service connection for right and left upper extremity diabetic peripheral neuropathy.  



PN of the Bilateral Lower Extremities (BLEs)

The Veteran's initial claim of service connection for diabetic PN of the BLEs was received at the RO on December 2, 2011.  The grants of service connection for the PN of the BLEs are effective from December 2, 2011, the date of claim.  

However, as noted above, the Veteran claimed service connection for "Legs, cold and at times feels like a pin cushion."  This statement was received at the RO on May 2, 2011.  In a June 21, 2011 duty-to-assist letter, the RO notified the Veteran that his claim was interpreted as a claim of service connection for PVD.  

In a September 2011 rating decision, the RO denied the claim of service connection for PVD based on a finding that no such disability was found to be related to service.  The rating decision also states, "If your intention is to file a claim for peripheral vascular disease related to your service-connected diabetes mellitus type II, please submit a claim related to this."

Then, as noted above, the Veteran claimed service connection for diabetic peripheral neuropathy which was received at the RO on December 2, 2011.  

The Board finds, however, that the Veteran's claim for "Legs, cold and at times feels like a pin cushion" can reasonably be construed as an informal claim of service connection for PN of the BLEs as the symptoms described in his May 2011 claim are the same symptoms referable to the PN of the BLEs on examination in March 2012.  Thus, it is not surprising that the medical evidence did not support a separate diagnosis of PVD, but did, however, support a diagnosis of PN.  

Thus, in resolving all doubt in the Veteran's favor, the Board finds that the Veteran's May 2, 2011 claim which the RO construed as a claim for service-connection for PVD, should have been construed as a claim for diabetic PN.  Further, the May 2011 correspondence was followed by a formal claim in December 2011.  Accordingly, the Board finds that the Veteran's date of claim for PN of the BLE is May 2, 2011, and not December 2, 2011.  

Accordingly, the criteria for the assignment of an effective date of May 2, 2011, but not earlier, for the grant of service connection for diabetic PN of the BLEs has been more nearly approximated, and an effective date of May 2, 2011 is warranted.  

Polyuria

In a May 1970 rating decision, the RO denied service connection for enuresis based on a finding that it was a pre-existing constitutional and/or developmental disability that was not aggravated in service.  The Veteran did not appeal that determination and it became final.  

The first claim of service connection for polyuria (claimed as urinary frequency and urge incontinence) since the May 1970 final denial of service connection for enuresis, was received at the RO on February 22, 2013.  A VA examiner in April 2013 noted that the Veteran had urinary frequency, and opined that it was secondary to poorly controlled diabetes.  Following that initial diagnosis, service connection for polyuria was granted, effective from February 22, 2013, the date of the Veteran's claim.  

Accordingly, therefore, the proper effective date would not be earlier than February 22, 2013 because the law states that the proper effective date is the latter of the date of claim or the date entitlement arose.  

For the reasons set forth above, an effective date prior to February 22, 2013 is not warranted for the grant of service connection for polyuria.  

Even if the Veteran's 2013 claim is considered a new claim, and not a claim to reopen a previously denied claim, the effective date of service connection would still be no earlier than February 22, 2013, the latter of the date of claim and the date entitlement arose.  

Based on the foregoing, the earliest possible effective date for the grant of service connection for polyuria is the date of claim, which is February 22, 2013.  

Accordingly, an effective date prior to February 22, 2013 for the grant of service connection for polyuria is not warranted.  

PTSD - 50 Percent

The Veteran maintains that an effective date prior to August 31, 2012 is warranted for the assignment of a 50 percent rating for the service-connected PTSD.  

For increased rating claims, an earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2016).

Service connection for PTSD was granted in a June 2006 rating decision and an initial 10 percent rating was assigned, effective from November 20, 2003.  The Veteran appealed the initial rating assigned.  During the pendency of the appeal, the RO issued a rating decision in May 2007 which increased the disability rating for the service-connected PTSD to 30 percent, effective from March 20, 2007.  In a June 2008 decision, the Board denied a rating in excess of 10 percent for the PTSD prior to March to March 20, 2007 and denied a rating in excess of 30 percent for the PTSD from March 20, 2007 onward.  

In an April 2010 Memorandum Decision, the Court vacated only that portion of the June 2008 Board decision which denied a rating higher than 10 percent for the PTSD prior to March 20, 2007.  The Board, in a March 2011 decision, subsequently granted an initial 30 percent disability rating for the service-connected PTSD, effective from November 20, 2003, the effective date of service connection.  

The Board's June 2008 and March 2011 decisions are final.

No claim, formal or informal, for an increased rating for the service-connected PTSD was received following the March 2011 decision, until August 31, 2012.  On that date, the RO received the Veteran's VA Form 21-8940, Application for Increased Compensation based on Unemployability.  The RO construed this claim as including an increased rating for the service-connected PTSD.  

In a January 2013 rating decision, the RO granted an increased rating to 50 percent for the service-connected PTSD, effective from August 31, 2012, the date of claim.  

August 31, 2012 is the proper effective date for the increased rating to 50 percent, unless an increase in disability is factually ascertainable within the year prior to the date of claim.  If an increase in disability is factually ascertainable prior to the one-year period preceding the August 31, 2012 claim, then the proper effective date is the date of claim.  

In this case, the medical evidence of record between August 31, 2011 and August 31, 2012 does not establish that an increase in disability occurred during that time frame.  For example, a March 2012 PTSD outpatient clinic note indicates that the Veteran was experiencing less depression/anxiety and fewer re-experiencing symptoms while visiting in Arizona.  Motor behavior was normal.  Grooming and hygiene were good.  Eye contact was good, facial expression was normal and responsive, attitude was cooperative.  Mood was neutral and affect was appropriate.  Thought processes were logical and goal directed.  Thought content was relevant and insight was adequate.  

In May and June 2012, the Veteran's mood was depressed, but the mental status examinations were otherwise similar to that of March 2012.  

A July 2012 PTSD outpatient clinic note indicates that the Veteran "feels he is doing fairly well."  He was involved in several projects that were meaningful to his value system, and found that keeping busy in such a way was therapeutic.  Mood was neutral, and mental status examination was similar to the March 2012 report.  

The increased rating to 50 percent is based, at least in part, on findings from a VA examination in November 2012.  Prior to that date, an increase in severity is not shown.  Based on the foregoing, an increase in disability is not factually ascertainable within the one-year period prior to the August 31, 2012 date of claim.  Accordingly, the earliest possible effective date for the increase to 50 percent is the date of claim, which is August 31, 2012; an effective date prior to August 31, 2012 is not warranted for the increased rating to 50 percent for the service-connected PTSD.  


ORDER

As new and material evidence has been received, the previously denied claim of service connection for major depression is reopened.

Service connection for major depression is granted, subject to the law and regulation governing the payment of monetary benefits.  

The application to reopen the previously denied claim of service connection for OSA is denied.  

Service connection for PVD is denied.  

Service connection for obesity is denied.  

Service connection for back pain/strain is denied. 

Service connection for dizziness is denied.  

Service connection for chronic fatigue is denied.  

A disability rating in excess of 10 percent prior to November 30, 2012 for the service-connected PN of the right lower extremity is denied.  

A disability rating in excess of 10 percent prior to November 30, 2012 for the service-connected PN of the left lower extremity is denied.  

A disability rating of 40 percent from November 30, 2012 onward, for the service-connected PN of the right lower extremity is granted, subject to the law and regulation governing the payment of monetary benefits.  

A disability rating of 40 percent from November 30, 2012 onward, for the service-connected PN of the left lower extremity is granted, subject to the law and regulation governing the payment of monetary benefits.  

Disability ratings in excess of 30 percent prior to May 7, 2014, and in excess of 40 percent from May 7, 2014 onward, for the PN of the right upper extremity are denied.  

Disability ratings in excess of 20 percent prior to May 7, 2014, and in excess of 30 percent from May 7, 2014 onward, for the PN of the left upper extremity are denied.  

An effective date of May 2, 2011, but not earlier, for the grant of service-connection for PN of the BLEs is granted, subject to the law and regulation governing the payment of monetary benefits.  

An effective date prior to April 27, 2012 for the grant of service connection for PN of the BUEs is denied.  

An effective date prior to February 22, 2013 for the grant of service connection for polyuria is denied.

An effective date prior to August 31, 2012 for the assignment of a 50 percent rating for the service-connected PTSD is denied.  


REMAND

The Veteran seeks an increased rating for the service-connected CAD, which is rated as 10 percent disabling from September 25, 2006, 30 percent disabling from March 1, 2015, and 60 percent disabling from September 16, 2015.  

Likewise, the Veteran asserts that service connection is warranted for hypertension.  Although a VA examiner in June 2012 opined that the Veteran's hypertension was not related to his diabetes, there is no opinion as to whether the hypertension is caused or aggravated by the service-connected CAD and/or service-connected atrial fibrillation.  A medical opinion is necessary to decide the claim.  

A VA examiner in September 2011 noted that a diagnosis of ischemic heart disease was first shown in September 2006 when a myocardial perfusion study documented mild ischemia of the inferior wall.  Non-obstructive CAD was subsequently confirmed by cardiac catheterization in November 2006.  A pacemaker was inserted in December 2009 due to poorly controlled chronic atrial fibrillation.  The examiner indicated that the pacemaker placement was unrelated to the CAD; however, the examiner also indicated that there was significant overlap in symptoms and effects of the chronic atrial fibrillation and the CAD, including dyspnea, fatigue, generalized weakness, chest pain and the need for continuous medication.  The examiner therefore opined that it would require mere speculation to differentiate which of these symptoms is the result of each specific condition.  The examiner further indicated that the Veteran's CAD was mild and stable, and well controlled with medical management; whereas, the atrial fibrillation had been progressive despite pacemaker placement in 2009.  As such, according to the examiner, any heart dilation, congestive heart failure, reduced exercise capacity (METs) and/or reduced ejection fraction would most likely be the result of the chronic atrial fibrillation rather than the CAD.  

A comprehensive cardiology examination is necessary to decide these claims.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record, all outstanding VA medical records pertaining to the Veteran's heart condition, including but not limited to his atrial fibrillation, CAD, as well as records pertaining to hypertension.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all outstanding private records identified by the Veteran as pertinent to his claim.  All attempts to obtain any such identified records should be documented in the record.  

3.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of the Veteran's hypertension, the current severity of the Veteran's CAD, and to what extent, if any, the CAD and/or hypertension are affected by the atrial fibrillation.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire records folders, the examiner should provide an opinion as to whether any current hypertension disorder, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service, including, but not limited to the service-connected CAD and/or atrial fibrillation.  

The examiner is also asked to determine the current severity of the Veteran's CAD using the appropriate disability benefits questionnaire and METs testing.  The examiner is asked to describe in detail the functional impairment the Veteran's heart disability has caused since September 2006, including what effect, if any, the pacemaker implantation and the November 2014 bypass surgery has had on the overall disability picture.  

4.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim of service connection for hypertension and entitlement to higher initial ratings for the service-connected CAD.  If any benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


